JONATHAN M. MCGEE *5635 N. SCOTTSDALE ROAD, SUITE 170 TELEPHONE: (480) 729-6208SCOTTSDALE, ARIZONA 85250 FACSIMILE: (480) 729-6209WWW.MCGEELAWAZ.COM JMM@MCGEELAWAZ.COMJanuary 20, 2016William SchroederDivision of Corporation FinanceU.S. Securities & Exchange Commissiontreet, NEWashington, D.C. 20549 Re: Kibush Capital Corporation;Form 10-Q for the Quarterly Period Ended June 30, 2015Filed August 20, 2015File No. 000-55256Dear Mr. Schroeder:My client, Kibush Capital Corp., respectfully requests an extension of time to respond to your Comment Letter dated December 22, 2015, until Tuesday January 26, 2016, so that Kibush Capital Corp. may adequately address the SEC's comments. Please contact me if you have any further questions. Thank you for your anticipated courtesy and cooperation. Kindest Regards, MCGEE LAW FIRM, LLCBy:/s/ Jonathan M. McGeeJONATHAN M. McGEE, ESQ
